     Case 2:13-cr-00819-PA Document 958-1 Filed 09/16/19 Page 1 of 1 Page ID #:17225

2PROB 22                                                                                         FILED
                                                                                        CLERK, U.S. DISTRICT COURT    DOCKET NUMBER (Tran. Court)
  (Rev. 2/88)
                                                                                                                    CR13-00819-PA
                                                                                                                      DOCKET NUMBER (Rec. Court)
                           TRANSFER OF JURISDICTION
                                                  N                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                             NVV
                                                                                     BY: ___________________ DEPUTY

NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                                 DIVISION

                                                                                                                                    Western
                                                                                 Central of California
                                                                             NAME OF SENTENCING JUDGE
Mr. Scott Craig
                                                                                                            Percy Anderson
                                                                             PROJECTED DATES OF             FROM: 9/15/2019         TO: 9/14/2020
                                                                             SUPERVISED RELEASE


OFFENSE
18 U.S.C. § 371: Conspiracy; 18 U.S.C. §§ 1503(a), (b)(3): Obstruction of Justice; 18 U.S.C. § 1001(a)(2): False
Statement

PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE                   CENTRAL               DISTRICT OF                CALIFORNIA



        IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the
   probationer or supervised releasee named above be transferred with the records of this Court to
   the United States District Court for the Middle District of North Carolina upon that Court's order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without
   further inquiry of this court.*


                             September 13, 2019
                                       Date                                                          United
                                                                                                     Unit
                                                                                                       ited States District Judge
                                                                                                       it


*This sentence may be deleted
                          ted in the discretion of the transferring
                                                       trans        Court.

PART 2 - ORDER ACCEPTING
                    TING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE                   MIDDLE                DISTRICT OF            NORTH CAROLINA




        IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                      United States District Judge
